            Case 3:20-cv-01522-BR       Document 3    Filed 09/03/20    Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                           Case No. 3:20-cv-01522-BR

               Plaintiff,

               v.                                    WARRANT FOR ARREST AND
                                                     SEIZURE OF PROPERTY
 $10,664.24 IN UNITED STATES
 CURRENCY;
 $5,862.50 IN UNITED STATES
 CURRENCY; AND
 $315.79 IN UNITED STATES
 CURRENCY, in rem,

               Defendants.


TO:    THE UNITED STATES MARSHALS SERVICE OR OTHER AUTHORIZED
       OFFICERS

       Based upon the Complaint filed herein praying that process issue for the arrest of

Defendants, in rem, further described as:

       a.      $10,664.24 seized from U.S. Bank account ending in 9761in the name of Omar
               Morales;

       b.      $5,862.50 seized from Umpqua Bank account ending in 6642 in the name of Omar
               Morales; and

       c.      $315.79 seized from Oregon State Credit Union account ending in 0369 in the name
               of Omar Morales,

Warrant for Arrest and Seizure of Property                                              Page 1
          Case 3:20-cv-01522-BR          Document 3       Filed 09/03/20      Page 2 of 3




collectively referred to as “Subject Bank Accounts”, and the Court being satisfied that based upon

the verified Complaint filed that there is probable cause to believe that Defendants, in rem, Subject

Bank Account, constitute, or are derived from, proceeds traceable to violations of 18 U.S.C. § 1343

and is property involved in a violation of 18 U.S.C. § 1956 or traceable to such property, and are

forfeitable to the United States pursuant to the provisions of 18 U.S.C. §§ 981(a)(1)(A) and

(a)(1)(C) and subject to seizure pursuant to 18 U.S.C. § 981(b).

       You are hereby commanded to arrest and take into your possession until further order of

the Court, Defendants, in rem, $10,664.24 seized from U.S. Bank account ending in 9761 in the

name of Omar Morales, $5,862.50 seized from Umpqua Bank account ending in 6642 in the name

of Omar Morales and $315.79 seized from Oregon State Credit Union account ending in 0369 in

the name of Omar Morales.

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

Defendants, in rem, may contest the forfeiture by filing a claim in the manner set forth in Rule

G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

Title 18, United States Code, Section 983(h)(1) permits a court to impose a civil fine on anyone

asserting an interest in property which the court determines to be frivolous. The claim must be

filed not later than the time stated in a direct notice sent pursuant to Rule G(4)(b), or thirty days

after the final publication of notice if no direct notice was sent to claimant or claimant’s attorney.

In addition, any person having filed such a claim shall also serve and file an Answer to the

Complaint under Rule G(5)(b) within twenty-one days after the filing of the claim. The claim must

be filed with the Clerk of the U.S. District Court for the District of Oregon, 1000 SW 3rd Avenue,

Room 740, Portland, Oregon 97204. A copy of the Claim and Answer must be served upon Julia


Warrant for Arrest and Seizure of Property                                                    Page 2
          Case 3:20-cv-01522-BR        Document 3       Filed 09/03/20    Page 3 of 3




E. Jarrett, Assistant United States Attorney, 1000 SW 3rd Ave., Suite 600, Portland, Oregon 97204.

Default and forfeiture may be ordered if these procedures are not followed.

18 U.S.C. § 983(a)(4)(A) and Rule G(5) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions.

       DATED: September ____, 2020.
       Dated:September 3, 2020

                                             _______________________________
                                             HONORABLE ANNA J. BROWN
                                                ANN
                                             United  A J.Senior
                                                    States BROW N
                                                                District Judge
                                                United States Senior District Judge




Warrant for Arrest and Seizure of Property                                                Page 3
